

EXHIBIT 10(c)


Terms of Awards Under
2004 Employee and Director Equity-Based Compensation Plan (the “Plan”)


Capitalized terms used herein that are not defined shall have the same meaning
as set forth in the Plan.


 
1.    Stock Appreciation Rights (SARs)
    
(a)
Vesting Period: Ratably over four (4) years, with twenty-five percent (25%)
becoming exercisable on each of the first, second, third and fourth anniversary
of the grant date, except as provided in the Plan.

    
(b)
Term: Ten (10) years from grant date.

    
(c)
Exercise Price: Fair market value of BD common stock on grant date.

    
(d)
Settlement: Upon exercise, the holder receives shares of BD common stock equal
in value to the difference between the BD common stock price at the time of
exercise and the exercise price.



(e)
Termination of Employment. Upon death, Disability or Retirement, all unvested
SARs become fully exercisable for their remaining term. Upon termination due to
involuntary termination without Cause, SARs may be exercised for three months
following termination, but only to the extent vested at the time of termination.
Upon voluntary termination or termination with Cause, unexercised SARs are
forfeited.



2.    Performance Units
    
(a)
Vesting Period: Third anniversary of grant date.

    
(b)
Settlement: Performance Units are settled in shares of BD common stock.
Performance Unit awards are given a share target. A formula determines the
actual number of shares that will be issued upon vesting, based on BD’s
performance against pre-established performance targets over the performance
period.

    
(c)
Performance Period: Three consecutive fiscal years, beginning with the fiscal
year in which the award is granted.

    
(d)
Performance Measures: Consist of BD’s (1) average annual return on invested
capital and (2) average annual revenue growth, each weighted 50%. Payouts are
adjusted, subject to certain limits, based on BD’s relative total shareholder
return compared to select peer companies during the performance period. Payouts
may range from zero to 200% of award target.

    
(e)
Dividend Equivalent Rights: Dividends do not accrue on Performance Units.    





(f)
Termination of Employment: Upon death or 409A Disability, grantee vests in a pro
rata amount of the award’s share target. Upon Disability (other than a 409A
Disability), Retirement or involuntary termination without Cause, grantee vests
in a pro rata amount of the shares that would have been distributable under the
award based on the payout formula had the grantee remained employed with BD
through the vesting period, with shares being distributed after the end of the
applicable vesting period. Upon voluntary termination or termination with Cause,
unvested awards are forfeited.





3.    Time-Vested Units (“TVU”)
    
(a)
Vesting Period: Awards vest ratably over three (3) years, with one-third
becoming vested on each of the first, second, and third anniversary of the grant
date.

    
(b)
Settlement: Each TVU entitles the grantee to one share of BD common stock upon
vesting.

    
(c)
Dividend Equivalent Rights: Dividends do not accrue on TVUs.

    
(d)
Termination of Employment: Upon Retirement, death or Disability, TVUs vest in
full. Upon voluntary or involuntary termination, unvested TVUs are forfeited.



4.     Performance Time-Vested Units (“P-TVU”).


(a)
Vesting Period: Third anniversary of grant date.



(b)
Settlement: Each P-TVU entitles the grantee to one share of BD common stock upon
vesting, subject to satisfaction of performance target over the performance
period.

    
(c)
Performance Period: Three consecutive fiscal years, beginning with the fiscal
year in which the award is granted.

    
(d)
Performance Measure: Average annual growth in adjusted earnings per share
(diluted earnings per share less acquisition-related purchase accounting
adjustments and finance, integration, restructuring and transaction costs).



(e)
Dividend Equivalent Rights: Dividends do not accrue on P-TVUs.

    
(d)
Termination of Employment: Upon Retirement, death or Disability, P-TVUs vest in
full. Upon voluntary or involuntary termination, unvested P-TVUs are forfeited.



5.    Change in Control Provisions


Awards automatically vest upon a Change in Control unless the awards are either
continued or replaced with similar awards. In those instances where awards are
continued or replaced, the awards will then automatically vest if the holder is
terminated without Cause or the holder terminates employment for Good Reason
within two years of the Change in Control.




